DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I: Figure 10- Claims 1-4 and 7-9 in the reply filed on 05/11/2022 is acknowledged.  The traversal is on the ground(s) that the consideration of all claims would not place an undue burden on the Examiner.  This is not found persuasive because each of the Species as presented in the restriction requirement mailed 04/07/2022 are different embodiments of the invention as discussed in the Specification, such that they are considered different inventions of the tape product as each feature of the Species as discussed are distinct. Searching each embodiment/invention of the tape product as defined in the disclosure of the invention would be burdensome for the Examiner.
Thus, the requirement is still deemed proper and is therefore made FINAL.
Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species B & Species C (respectively), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/11/2022. 
Although Applicant has elected claim 7 to be included in the elected invention to be examined, claim 7 is being withdrawn as it is directed specifically to non-elected Species D: Figure 8, fourth embodiment of the tape product wherein the mesh member has an extended portion [Specification- [page 23, line 30- page 24, line 7]).
Thus, claims 1-4 and 8-9 are being further considered by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
All references in the IDS form filed have been considered by the Examiner.
Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4- “adhesive layer adheres to an object through” should read as “adhesive layer adheres to the object through”  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laulicht (US 20150144259 A1).
Regarding claim 1, Laulicht discloses a tape product 200 (quick release tapes 200, Abstract, [0006]- "The invention is based, at least in part, on the discovery that quick-release tapes that have an adhesive layer and a support layer", Figures 3 & 6) comprising:
 a tape member 208 (backing 208) having an adhesive surface 204 (adhesive layer 204), and 
a mesh member 210 (release agent layer 210 being micro-patterned to have gaps, [0098]) releasably provided (release agent layer is releasable) on the adhesive surface 204 (adhesive layer 204) on the tape member 208 (backing 208), 
wherein the adhesive surface 204 of the tape member 208 adheres to an object through openings in the mesh member 210 ([0098]- "Micro-patterning the release layer opens gaps in the release layer to selectively expose portions of backing, such that when the adhesive layer 204 is positioned on the release layer, the viscous pressure sensitive adhesive flows into the gaps and contacts backing 208.", [0006-0007]- discusses the application and removal of tape 200 such that the adhesive layer 204 interacts with the skin of a patient).
	Regarding claim 2, Laulicht discloses the tape product according to claim 1 as discussed above. Laulicht further discloses wherein the tape member 208 (backing 208) has a base layer 208 (backing 208 acts as a base layer for the tape 200, Figures 3 & 6) and an adhesive layer 204 (adhesive layer 204) laminated on the base layer 208 which constitutes the adhesive surface (adhesive layer 204 is shown to be laminated to base layer 208 to form the adhesive surface, [0098]- discusses that the adhesive interacts directly with backing 208 through gaps of the release agent layer 210). 
Regarding claim 4, Laulicht discloses the tape product according to claim 2 as discussed above. Laulicht further discloses wherein the base layer 208 (backing 208) is formed of a stretchable material ([0097]- "For a quick-release tape having adhesive flexibility and/or shock absorption properties, backing 208 may be formed of a flexible or extensible material, such as elastomers including, e.g., polydimethyl siloxane, polyurethanes, ethylene vinyl acetate, or butyl rubber. For instance, a flexible or extensible backing having shock absorption properties may be capable of, e.g., absorbing forces applied to a device fixed by the tape while preventing detachment of the device from the substrate, or preventing damage to the underlying substrate or adhesive tape, or improving comfort while the adhesive is fixed to tissue or during removal"), and the base layer 208 (backing layer 208) stretches ([0097]- discusses materials of the base layer allowing it to be stretched), and the adhesive layer 204 (adhesive layer 204) adheres to an object ([0006]- discusses the tape to be adhered to a patient's skin) through the openings in the mesh member 210 ([0098], [0006-0007]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Laulicht (US 20150144259 A1) in view of Auguste (US 20140142526 A1). 
Regarding claim 3, Laulicht discloses the tape product according to claim 2 as disclosed above. Laulicht further discloses wherein the adhesive layer 204 (adhesive layer) is deformed and exuded from the openings of the mesh member 210 (release agent layer 210, [0098]- discusses how the adhesive from the adhesive layer 204 extends out of the gaps of the release agent layer 210).
Laulicht does not disclose wherein the adhesive layer is formed of a gel-like adhesive. Auguste teaches an analogous tape product (Abstract, Figure 1) with an analogous adhesive layer 4b (adhesive coating layer 4b) formed of a gel-like adhesive ([0008-0009]- discusses the use of "an adhesive silicone gel" for layer 4b), providing an adhesive for the dressing which is cohesive, breathable, impermeable and is able to act as an interface layer between other layers of the dressing (Auguste- [0008-0009]). Laulicht and Auguste are analogous because both teach tapes with an adhesive layer for placement onto the skin. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adhesive of the adhesive layer of Laulicht to specifically be formed of a gel-like adhesive as taught by Auguste, providing an adhesive for the dressing which is cohesive, breathable, impermeable and is able to act as an interface layer between other layers of the dressing (Auguste- [0008-0009]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Laulicht (US 20150144259 A1) in view of Luckmeyer (US 20190038473 A1).
Regarding claim 8, Laulicht discloses the tape product according to claim 2 as discussed above. Laulicht further discloses that the base layer 208 (backing 208) is formed of a stretchable material ([0097]- "For a quick-release tape having adhesive flexibility and/or shock absorption properties, backing 208 may be formed of a flexible or extensible material, such as elastomers including, e.g., polydimethyl siloxane, polyurethanes, ethylene vinyl acetate, or butyl rubber. For instance, a flexible or extensible backing having shock absorption properties may be capable of, e.g., absorbing forces applied to a device fixed by the tape while preventing detachment of the device from the substrate, or preventing damage to the underlying substrate or adhesive tape, or improving comfort while the adhesive is fixed to tissue or during removal").
Laulicht does not explicitly discloses that the stretching ratio of the tape member is higher than the stretching ratio of the mesh member. Luckmeyer teaches an analogous tape product 220 (tape 220, Abstract) with an analogous mesh member 224 (textile scrim 224, [0045]- “The textile scrim 224 may take various forms, but in some preferred embodiments may be a mesh or net””) with a lower stretching ratio ([0045]- “The textile scrim 224 may prevent excessive stretching of the tape 220 and may provide support for the edge of the tape 220, as it can overhang the wound edge 216 into the wound site 214 in some applications. The textile scrim 224 may take various forms, but in some preferred embodiments may be a mesh or net, and may include fringes that span throughout the tape 220. In some embodiments, the textile scrim 224 may be an elastic woven or non-woven material. In some embodiments, the textile scrim 224 may comprise or consist essentially of one or more polyurethane elastomers, for example, elastane or spandex materials. The textile scrim may be of various dimensions and weights, and in some embodiments, may be about 25 g/m.sup.2.”, thus indicating a lower stretching ratio as the mesh member is discussed to prevent stretching but is also discussed to be stretchable), preventing excess stretching of the tape and providing support when the tape is applied to a wound site (Luckmeyer- [0045]). A person of ordinary skill would recognize that the mesh layer of Laulicht may be modified to have a lower stretching ratio as taught by Luckmeyer such that the stretchable base layer of Laulicht would have a greater stretching ratio compared to that of the less stretchable mesh layer. Laulicht and Luckmeyer are analogous because they both teach tape products for an affected area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mesh layer of Laulicht to have a lower stretching ratio as taught by Luckmeyer compared to that of the stretchable base layer as discussed above, thus preventing excess stretching of the tape and providing support when the tape is applied to a wound site (Luckmeyer- [0045]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Laulicht (US 20150144259 A1) in view of Quintero (US 20160089145 A1).
Regarding claim 9, Laulicht discloses the tape product according to claim 1 as discussed above. 
Laulicht does not disclose wherein a plurality of tape members are provided on a single mesh member. Quintero teaches an analogous tape product 100 (device 100, Abstract) having a plurality of analogous tape members 150 (three-part release liner assembly 150 comprised of frames 120,130,140) provided on a single mesh member 110 (mesh 110, [0031-0033]- discusses that the three-part release liner assembly 150 is provided on a wound strip which is comprised of mesh), providing minimization of adhesive transfer and maximizing grip to the tissue, ease of positioning, no accidental adherence to areas not in contact with the target tissue, and easy manipulation of the wound strip to provide sufficient rigidity when the tape is applied (Quintero- [0014]). Laulicht and Quintero are analogous because they both teach tape products for an affected area.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify the tape product of Laulicht to have a plurality of tape members provided on a single mesh member as taught by Quintero, providing minimization of adhesive transfer and maximizing grip to the tissue, ease of positioning, no accidental adherence to areas not in contact with the target tissue, and easy manipulation of the wound strip to provide sufficient rigidity when the tape is applied (Quintero- [0014]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150320605 A1 (Pigg)- wound dressing with a mesh or perforated layer.
US 20160128873 A1 (Martin)- wound dressing with multiple releasable layers.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        June 27, 2022

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786